COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NOS. 2-03-348-CR
        
2-03-349-CR
        
2-03-350-CR
        
2-03-351-CR
        
2-03-352-CR
        
2-03-353-CR
 
 
RONALD 
ALFRED DROUIN                                                      APPELLANT
A/K/A 
RONALD A. DROUIN
 
V.
 
THE 
STATE OF TEXAS                                                                  STATE
 
----------
FROM 
THE 372ND DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant’s “Motion To Withdraw And Dismiss The 
Appeal.”  Although appellant has not signed the motion in compliance with 
rule 42.2(a) of the rules of appellate procedure, appellant stated at an 
abatement hearing held in the trial court on March 12, 2004, that he no longer 
wishes to pursue his appeal.  Tex. R. App. P. 
42.2(a).  Because the record of that hearing is before us, we suspend rule 
42.2(a)’s requirement that appellant sign the motion to dismiss the appeal. Id.;
see Tex. R. App. P. 2.  No 
decision of this court having been delivered before we received this motion, we 
grant the motion and dismiss the appeal.  See Tex. R. App. P. 43.2(f).
 
                                                                  PER 
CURIAM
 
PANEL 
D:   GARDNER, WALKER, and MCCOY, JJ.

DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: 
May 6, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.